                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

CAMERON ROBINSON                                                                    PLAINTIFF

V.                                                  CIVIL ACTION NO: 1:17-CV-55-SA-DAS

CITY TUPELO, MISSISSIPPI,
LEE COUNTY, MISSISSIPPI,
OFFICER KAITLYN WEEKS, in her individual capacity,
CAPTIAN TIM BELL, in his official and individual capacities
for injunctive and declaratory relief only                                       DEFENDANTS

                                            ORDER

       The Plaintiff filed suit in this Court on April 21, 2017, against the City of Tupelo,

Mississippi, Lee County, Mississippi, Officer Kaitlyn Weeks, and Captain Tim Bell. On November

1, 2018, the Plaintiff filed an Amended Complaint [114] removing Lee County as a party. Now

before the Court is the Plaintiff’s Motion to Dismiss Defendant Lee County, Mississippi with

Prejudice [117]. To the extent that Lee County is still a party to this matter, they are dismissed

with prejudice. Given that Lee County has been dismissed, the pending Motion for a More Definite

Statement [116] is moot.

       SO ORDERED, on this the 26th day of November, 2018.

                                                    /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT COURT
